Citation Nr: 1760374	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  16-33 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart and/or vascular condition, claimed as atherosclerotic cardiovascular disease with bilateral iliac obstruction.

2.  Entitlement to service connection for a heart and/or vascular condition, claimed as atherosclerotic cardiovascular disease with bilateral iliac obstruction, to include as secondary to Type II diabetes mellitus or as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel

INTRODUCTION

The Veteran served on active duty from June 1960 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In its March 2004 and October 2014 rating decisions, the RO characterized the instant claim narrowly as "entitlement to service connection for atherosclerotic cardiovascular disease with bilateral iliac obstruction," based on the language the Veteran used in his August 2003 and May 2014 claim applications.  However, as the record suggests that his reported symptoms may be caused by a vascular condition without cardiac involvement, the Board finds that this issue should be recharacterized, as reflected on the title page, to best reflect both the medical evidence of record and the Veteran's contentions.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).

Regardless of the determination reached by the RO with respect to whether new and material evidence has been received, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the Veteran's previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a heart and/or vascular condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  A March 2004 rating decision denied service connection for a heart and/or vascular condition, claimed as atherosclerotic cardiovascular disease with bilateral iliac obstruction; neither new and material evidence nor a notice of disagreement was received within one year of that decision.

2.  Some of the evidence received since the March 2004 rating decision relates to an unestablished fact necessary to substantiate the previously denied claim.


CONCLUSION OF LAW

The March 2004 rating decision is final; new and material evidence has been received to reopen the Veteran's claim.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's initial claim of entitlement to service connection for a heart and/or vascular condition-which he asserted was secondary to Type II diabetes mellitus-was denied in a March 2004 rating decision.  The Veteran was notified of the decision and his appellate rights that month, and he did not appeal the denial of the claim or submit new and material evidence within one year.  Thus, the decision became final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the March 2004 rating decision included service treatment records (STRs), post-service treatment records, and two VA examination reports.  The RO stated that it was denying the Veteran's claim because there was no evidence of symptoms or complaints of a cardiovascular condition in his STRs and because, although a VA examiner had stated that the Veteran's service-connected diabetes had contributed to the severity of his claimed disability (characterized by the RO as atherosclerotic cardiovascular disease), that disability predated his diabetes diagnosis.

Evidence received since the March 2004 rating decision consists of additional post-service treatment records, lay statements submitted by the Veteran, and an additional VA examination report.  This evidence is "new," as it was not previously submitted to agency decision makers.  As will be explained, some of this evidence is also "material."  

In that regard, private medical records reflect that the Veteran sought treatment in 2012 for heart symptoms, described as palpitations and arrhythmias, that were not documented at the time of the 2004 denial.  Additionally, he has submitted correspondence asserting that testing should have been conducted during an October 2014 VA heart examination to determine whether he now has coronary artery disease.  The Board also notes that the Veteran has now claimed a direct connection between his current heart or vascular condition and his conceded in-service exposure to herbicides.

Although the RO did not cite the lack of a current heart diagnosis as one of the reasons for its March 2004 denial of the Veteran's claim, the RO's discussion in its 2004 rating decision appears to have conflated atherosclerosis, which was diagnosed by the Veteran's private clinicians and by a December 2003 VA heart examiner, with atherosclerotic cardiovascular disease, which was discussed by an October 2003 VA examiner, prior to any diagnostic testing, and by the Veteran.  It also appears that the October 2003 examiner may have misstated the diagnosis provided by the Veteran's private clinicians or merely restated information provided by the Veteran or the RO.  Notably, the examiner who issued the December 2003 opinion, which the RO cited in its 2004 decision, explicitly stated that the Veteran had never had coronary disease.

In short, although not explicitly discussed by the RO, it appears that the Veteran's current diagnosis was unclear at the time of the March 2004 denial.  Indeed, the Veteran's more recent assertion that he could have developed coronary artery disease in the interim seems to support that conclusion.  As the new evidence detailed above relates to the unestablished fact of the nature of the Veteran's claimed condition, it is material.  For that reason, the Board finds that the claim of entitlement to service connection for a heart and/or vascular condition, claimed as atherosclerotic cardiovascular disease with bilateral iliac obstruction, may be reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a heart and/or vascular condition, claimed as atherosclerotic cardiovascular disease with bilateral iliac obstruction, is reopened.


REMAND

Although the Board regrets the delay, additional development is necessary prior to adjudication of the Veteran's underlying service connection claim.

In October 2004 and December 2004, VA examiners concluded that the Veteran's service-connected Type 2 diabetes mellitus had contributed to the severity of his atherosclerosis.  Unfortunately, neither examiner established a baseline severity level for that condition.  See 38 C.F.R. § 3.310(b) (2017).  In October 2014, a VA examiner was asked to provide an opinion regarding whether the Veteran's "arteriosclerotic vascular disease" was related to his conceded in-service exposure to herbicides.  The examiner concluded that the Veteran's only documented heart condition was atrial fibrillation, not ischemic heart disease, and asserted that additional testing to verify the presence of ischemic heart disease was not warranted based on her examination of the Veteran.  However, the examiner did not address whether the Veteran's atherosclerosis could, regardless of cardiac involvement, be related to service (including to in-service exposure to herbicides).

Due to the foregoing deficiencies in the medical opinions of record, the Board finds that an additional VA examination is required on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any heart and/or vascular condition.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify all current heart and vascular conditions.  In doing so, please specifically discuss whether the Veteran has ischemic heart disease (which includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)).  If you find that the Veteran does not have ischemic heart disease and you did not conduct additional testing prior to making that determination, please explain why additional testing is not warranted.

Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

If, and only if, you determine that the Veteran does not have ischemic heart disease, please also respond to the following questions:

(b) For each diagnosed heart or vascular condition (specifically including atrial fibrillation and atherosclerosis), is it at least as likely as not (50 percent probability or more) that the condition first manifested during service or is otherwise related to service, to include to the Veteran's conceded exposure to herbicides?  Please explain why or why not.

In considering whether herbicide exposure caused any heart or vascular condition other than ischemic heart disease, please keep in mind that the mere fact that VA has not included a certain diagnosis on a list of presumptive conditions is not, in and of itself, a sufficient rationale for finding that the condition is not related to service.  In other words, the Board needs an opinion as to the likelihood that the particular condition you have diagnosed, without regard to the conditions VA recognizes as being due to herbicide exposure, is nevertheless at least as likely as not related to this Veteran's exposure to herbicides.

(c) If any diagnosed heart or vascular condition is not directly related to service, is it at least as likely as not (50 percent probability or more) that it was (1) caused by or (2) aggravated by the Veteran's service-connected Type II diabetes mellitus?  Please explain why or why not, specifically considering and discussing the opinions of the October 2003 and December 2003 VA examiners.

If you find that any heart or vascular condition has been aggravated by diabetes, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and state why that is so.

2.  After completing the requested action, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


